        Case 1:16-mc-00405-LGS Document 188 Filed 02/26/21 Page 1 of 3




                                                             417 Fifth Avenue | Suite 826
                                                             New York, New York 10016
                                                             Ph: (212) 381-9999
                                                             www.zplaw.com

                                            February 26, 2021

Via ECF

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Stansell et al. vs. Revolutionary Armed Forces of Colombia (“FARC”) et al.
       Case No. 16-mc-405-LGS: Joint status letter pursuant to Order ECF 184

Dear Judge Schofield:

         We represent Antonio Caballero, a party to this action. We write this letter to notify your
Honor of the wrongful exclusion of Caballero by counsel for Stansell from the submission of the
joint status letter (ECF 187) filed yesterday. As had been the case with prior joint submissions of
the parties to Judge Carter, Stansell’s counsel took the lead in the initial drafting. As explained
more fully below, after inviting Caballero and the other parties to comment on the draft, counsel
for Stansell wrongfully excluded Caballero from the finalization and submission of the letter
because he did not like our proposed edits. We write this letter to notify your Honor of this
misconduct and because another joint letter is due March 1, 2021. Caballero, as one of the
principal litigants in the related actions, should not be excluded from the process.

       While this case was assigned to Judge Carter, Caballero, without objection or challenge
from anyone, filed at least eight documents with the Court (ECF 124, 125, 127, 134, 140, 156,
171, 178). Indeed, based on several of Caballero’s filings (ECF 134, 140, 156), Caballero was
“GRANTED leave to intervene” to challenge certain writs sought by Stansell (ECF 162), and the
Court set a briefing schedule on the motion. Also based on Caballero’s filings, Judge Carter
terminated a turnover motion sought by Stansell because of Caballero’s pending proceeding before
the United States District Court for the District of Connecticut (ECF 162). Put another way, Judge
Carter granted Caballero the affirmative relief sought in his January 18, 2021 letter (ECF 140 at
         Case 1:16-mc-00405-LGS Document 188 Filed 02/26/21 Page 2 of 3




February 26, 2021
Page 2

2) (requesting that all litigation before Judge Carter over the accounts located in Connecticut be
terminated). 1

         Yesterday, counsel for Stansell attempted to justify his exclusion of Caballero by claiming
that Caballero is not a “party” to this action. Not only does such excuse run afoul of the fact that
Judge Carter treated Caballero as a party, but also the “excuse” is completely contradicted by the
prior conduct counsel for Stansell. In response to Judge Carter’s request that the “parties” file
joint status reports [D.E. 173, 181], Caballero participated in, and signed, two joint status reports
[D.E. 177, 183]. Counsel for Stansell drafted each of the aforementioned joint status reports,
circulated his drafts, received comments from the parties (including Caballero), and then finalized
and filed the two reports. This time, counsel for Stansell refused to do so because he did not like
what Caballero had to say. Our court system cannot operate this way.

        The email chains attached hereto establish the misconduct. On February 21, 2021, counsel
for Stansell circulated his first draft of the joint letter. See Exhibit 1 hereto at p. 3 (filed with this
Court without the attached drafts). He sent the draft to all counsel, including counsel for Caballero
(jzumpano@zplaw.com, lpatricios@zplaw.com, and nrostow@zplaw.com). On February 24,
2021, at 8:49 a.m., counsel for Stansell sent a second email to all counsel (including counsel for
Caballero) requesting an update on edits and requesting “everyone’s feedback . . . .” Id. at 2.
Counsel for Caballero immediately responded: “We will send out changes this am.” Id. at 2. In
full acknowledgement of Caballero’s participation, counsel for Stansell wrote back at 9:50 am.,
“Thanks, we will wait for Leon [counsel for Caballero] and Jeff’s [counsel for Bello] proposed
edits then try to squeeze in our formatting changes and then recirculate that draft later
today/tonight.” Id. at p. 1.

         As promised, counsel for Caballero circulated comments at 10:12 am, writing: “Tony, We
do appreciate you taking the laboring oar on the first draft. The draft, in my view, did not set forth
(as a joint letter should) the issues in neutral fashion, but really told the story from your client’s
perspective.” Id. at p. 1 (filed with this Court without the attached drafts and redlines). Later in
the afternoon, obviously upset with Caballero’s revisions, counsel for Stansell unilaterally declared
that Caballero was not a party and unilaterally decided that his description of Caballero’s positions
in his revised version of the letter would suffice. See Exhibit 2 hereto (filed with this Court without
the attached draft). Caballero did not receive any further drafts.

         We respectfully submit that providing the Court with jointly and neutrally drafted joint
letters are more informative for the Court at this stage of the litigation. After some back and forth
between counsel for Caballero and Stansell, counsel for the garnishee banks weighed in, agreeing
with Caballero and commenting:



1
 Additionally, Garnishee Sumitomo Mitsui Banking Corp. included Caballero as a party in its
Third-Party Complaint filed in this action (ECF 149). Although Judge Carter struck such filing as
procedurally improper, he invited the Garnishee to refile the interpleader (ECF 160).
                                                    2
         Case 1:16-mc-00405-LGS Document 188 Filed 02/26/21 Page 3 of 3




February 26, 2021
Page 3

       We generally shared Caballero’s view that the letter should be more neutral. The
       garnishee banks do not believe it is appropriate for them to join some of the
       characterizations or arguments in the original draft in light of the active
       disputes. The parties are obviously free to make those arguments and points by
       separate letter, if they believe the court should consider them in connection with
       the status conference. We also preferred Caballero’s proposed statement of the
       case, because we think it provided a clearer guide on the relevant parties and
       issues, and will put Judge Schofield in a better position to digest and start
       managing the various work streams she is inheriting.

See Exhibit 3 at 1 hereto (emphasis added).

        After Caballero’s counsel was excluded from the process for the remainder of the day (and
not copied on any subsequent emails circulating drafts), the “joint” letter was filed with certain
claims by Stansell, including a previously raised argument tinged with racism (see page 5, arguing
that Caballero’s citizenship at the time of terrorist acts, as opposed to his citizenship when he filed
his ATA action, is problematic) that was rejected by Chief Judge Moore of the United States
District Court for the Southern District of Florida. See, e.g., Caballero v. FARC, No. 18-cv-25337-
KMM (S.D. Fla.) (ECF 8-1, pp. 1-4; ECF 43; ECF 62). Judge Carter was previously alerted of
this racist assertion in correspondence filed on February 10, 2021 (ECF No. 127 at p. 3).

        In truth, Stansell is attempting to “shut up” Caballero, who has pointed out that Stansell’s
judgment is not a $318,030,000 judgment for compensatory damages collectible from blocked
assets under TRIA because the District Court Judge hearing the case clearly awarded $106,010,000
in compensatory damages and Stansell’s counsel then submitted a draft judgment to the Clerk of
the Court that opportunistically inserted the word “compensatory” before each of the figures.
Compare ECF No. 232 at 9, with ECF No. 233, Case No. 09-CV-2308 (M.D. Fla.). The
“compensatory damages limitation” under TRIA has not been decided in this Circuit or by any
appellate court.


                                       Respectfully Submitted,

       /s/ Joseph I. Zumpano           /s/ Nicholas Rostow             /s/ Leon N. Patricios_
       Joseph I. Zumpano               Nicholas Rostow                 Leon N. Patricios




                                                  3
